Citation Nr: 0948885	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain with mild lumbar spondylosis and osteopenia along with 
mild right paracentral disc bulge at the L5-S1 level.

2.  Entitlement to service connection for a disability of the 
cervical segment of the spine to include neck pain.

3.  Entitlement to service connection for kidney stones.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1978 to June 
1978, and from September 2002 to January 2003.  His military 
service includes a posting to Southwest Asia theatre-of-
operations.  He also has service in the Puerto Rico Army 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in San 
Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has come before the VA asking that service 
connection be granted for the disabilities noted on the front 
page of this action.  He has contended that the claimed 
disorders - kidney stones, bilateral hearing loss, and 
disabilities of the cervical and lumbar segments of the spine 
- were the result of or caused by his military service.  

As a result of his claim for benefits, the appellant 
underwent VA examinations in June 2005, the results thereof 
have been included in the claims folder.  The record reflects 
that neither the audiologist nor the doctor who examined the 
appellant reviewed either the appellant's claims folder or 
his service medical records prior to, during, or after the 
examinations.  It is further noted that neither examiner 
provided an opinion as to whether the claimed disorders were 
caused by or the result of the appellant's military service.  
Additionally, the examiners did not discuss the appellant's 
assertions.  Because neither examiner reviewed the 
appellant's claims folder nor his service medical records, 
neither discussed any positive evidence in support of the 
appellant's claim.  Upon review, the Board believes that such 
examinations are inadequate and would not withstand judicial 
scrutiny based on the Court's pronouncements in Miller v. 
West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. 
App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  For these reasons, is the determination of the Board 
that the appellant should once again be examined and another, 
more complete, opinions be obtained.

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority as it pertains to all of the 
issues now on appeal.

2.  The RO/AMC is hereby put on notice 
that the appellant served as an enlisted 
person in the Puerto Rico Army National 
Guard.  As such, his official records may 
be located in many different locations 
and that any requests made should 
reference the appellant's and his duty 
status.  

The RO/AMC should attempt to verify, 
through official channels, the 
appellant's periods of service in the 
Puerto Rico Army National Guard.  The 
National Personnel Records Center (NPRC) 
and the Adjutant General of the 
Commonwealth of Puerto Rico should be 
contacted, if necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.

The RO/AMC should also contact the 
Defense Finance and Accounting Service 
(DFAS).  The RO/AMC should address its 
inquiries to DFAS-CL/PMCAA and/or DFAS 
Cleveland, Anthony J. Celebrezze Federal 
Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The appellant's periods of active 
duty service. 
b.  The appellant's periods of inactive 
duty for training service, including the 
specific dates trained. 
c.  The dates in which the appellant was 
paid for inactive duty for training 
service while in the Puerto Rico Army 
National Guard.  Copies of the 
appellant's Leave and Earning Statements 
should be obtained and included in the 
claims folder for review. 
d.  If the appellant performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the appellant did not receive 
compensation for his training, but did 
perform said training, the dates of that 
training should be noted.  
e.  If the appellant was in a combat 
zone, the inclusive dates of that service 
along with any information concerning 
that service should be obtained and 
included in the claims folder.

Additionally, copies of any and all 
personnel records should be requested and 
included in the claims folder.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the appellant of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO/AMC should 
inform the appellant that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.

3.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2005 for the disabilities 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

4.  The appellant once again should be 
afforded VA examinations of the spine, 
kidneys, and ears.  The claims folder 
should be provided to the examiners for 
review in conjunction with the 
examinations.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.

After reviewing the file, the examiners 
should render an opinion as to whether it 
is at least as likely as not that any 
found disabilities are related to the 
appellant's military service.  It would 
be helpful if each examiner would use the 
following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

Each examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
report, each examiner must specifically 
discuss the appellant's assertions that 
the claimed disorders were caused by or 
the result of his military service.  
Additionally, if the appropriate examiner 
concludes that any found disability is 
not related or caused by the appellant's 
military service, the examiner must 
explain in detail the reasoning behind 
this determination.  If further testing 
or examination by specialists is required 
to evaluate the claimed disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


